Case 1:20-cv-00484-LO-TCB Document 244 Filed 12/04/20 Page 1 of 3 PageID# 9158




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                 ALEXANDRIA DIVISION




   AMAZON.COM,INC. AND AMAZON DATA
   SERVICES,INC.,
                                                Civil Action No. 1:20-cv-00484-LO-
                    Plaintiff,                  TCB




   WDC HOLDINGS LLC DBA NORTHSTAR
                                                                          RLED
  COMERCIAL PARTNERS;BRIAN                                              MAII.ROOM
  WATSON;STERLING NC? FF,LLC;
  MANASSAS NCP FF,LLC;NSIPI
  ADMINSITRATIVE MANAGER;NOVA
  WPC LLC; WHITE PEAKS CAPTIAL LLC;
  VILLANOVA TRUST;CARLETON NELSON;                              CLERK, U.S. DISTRICT GOUFn"
  CASEY KRISCHNER; ALLCORE                                         ALEXANDRIA. VIRGINIA
  DEVELOPMENT LLC;FINBRIT HOLDINGS
  LLC; CHESHIRE VENTURES LLC; JOHN
  DOES 1-20,

                    Defendant.


     DEFENDANT CASEY KIRSCHNER^S REPLY IN SUPPORT OF MOTION TO
                                      DISMISS
Case 1:20-cv-00484-LO-TCB Document 244 Filed 12/04/20 Page 2 of 3 PageID# 9159
Case 1:20-cv-00484-LO-TCB Document 244 Filed 12/04/20 Page 3 of 3 PageID# 9160
